COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Michael Brent Brown v. The State of Texas

Appellate case number:    01-15-00042-CR

Trial court case number: B-140443-R

Trial court:              163rd District Court of Orange County

         The State’s Request for Preparation of Reporter’s Record and Designation of Matters to
Be Included, filed on February 20, 2015, is GRANTED. We note that reporter’s record of the
plea of guilty dated October 31, 2014 has previously been filed. We ORDER the court reporter
to file, within 30 days of the date of this order, the Announcement dated October 10, 2014 heard
before the Honorable Dennis R. Powell and the Announcement dated September 26, 2014, heard
before the Honorable Dennis R. Powell, or certify that those records do not exist.
       It is so ORDERED.

Judge’s signature: __/s/_Harvey Brown
                   X Acting individually    Acting for the Court


Date: February 24, 2015